Citation Nr: 1425722	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Montgomery GI Bill (Chapter 30) educational assistance benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  However, in August 2011, his request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with adequate notice with regard to his claim.

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide notice to the Veteran and to afford the Veteran an opportunity to provide additional evidence. 

In education benefits claims, VA has a duty to notify a claimant of any information and evidence that is necessary to substantiate the claim, inform the claimant which information and evidence, if any, the claimant is to provide to VA, and which information and evidence, if any, VA will try to obtain for the claimant.  38 C.F.R. § 21.1031(b) (2013).

In the present case, the Veteran was not provided notice of the laws and regulations governing the existence of a delimiting date, nor of the provisions that indicate how an extension of that date may be obtained.  See, e.g., 38 U.S.C.A. § 3031; 38 C.F.R. §§ 21.7050, 21.7051.  Thus, he was not given the opportunity to provide evidence essential to proving his entitlement to educational assistance benefits under the Montgomery GI Bill.
 
On remand, the AOJ should provide the Veteran with corrective notice and an opportunity to submit additional evidence and argument in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective notice regarding his claim for entitlement to Chapter 30 educational assistance benefits.  The notice must include the applicable laws and regulations regarding delimiting dates and the extension of delimiting dates. 

2.  After completing the above action, allowing the Veteran an opportunity to respond, and undertaking any other development as my be indicated by any response received as a consequence of the action taken above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



